[exhibit10210q2020q3001.jpg]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED. Exhibit 10.2 Execution
Version STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (“Agreement”) is
entered into as of September 13, 2020 (the “Execution Date”), by and between
Merck Sharp & Dohme Corp., a New Jersey corporation, having a place of business
at 2000 Galloping Hill Road Kenilworth, NJ 07033-1310 (“Merck”), and Seattle
Genetics, Inc., a Delaware corporation, having a place of business at 21823 30th
Drive S.E., Bothell, WA 98021 (“Seagen”). The capitalized terms used herein and
not otherwise defined have the meanings given to them in Appendix 1. RECITAL
Seagen has agreed to sell, and Merck has agreed to purchase, shares of Common
Stock subject to and in accordance with the terms and provisions of this
Agreement. AGREEMENT For good and valuable consideration, Merck and Seagen agree
as follows: Section 1. SALE AND PURCHASE OF STOCK 1.1 Purchase of Stock. Subject
to the terms and conditions of this Agreement, at the Closing, Seagen will issue
and sell to Merck, and Merck will purchase from Seagen, 5,000,000 shares of
Common Stock (the “Shares”) at a price per share equal to (i) the
volume-weighted average trading price of Seagen’s Common Stock during the 30-day
period ending on the Business Day that is four Business Days prior to the
Execution Date rounded to the nearest dollar, to be calculated and agreed to by
each of Merck and Seagen (the “Base Price”), plus (ii) the amount that shall
cause the total per share purchase price to equal $200.00 (such amount, the
“Premium”), resulting in an aggregate purchase price of $1,000,000,000 (the Base
Price plus the Premium, the “Purchase Price”). Seagen and Merck acknowledge and
agree that [ * ] or in any administrative or legal proceedings concerning [ * ].
1.2 Payment. At the Closing, Merck will pay the Purchase Price by wire transfer
of immediately available funds in accordance with wire instructions provided by
Seagen to Merck at least two (2) Business Days prior to the Closing, and Seagen
will deliver the Shares in restricted book-entry form to Merck and Seagen shall
cause the transfer agent to deliver written confirmation of the book-entry
delivery of the Shares to Merck. 1.3 Closing. (a) Closing. The closing of the
transaction contemplated by Section 1.1 (the “Closing”) will be held at the
offices of Seagen within three (3) Business Days after the conditions to closing
set forth in Section 6 are satisfied or waived for the Closing (other than



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3002.jpg]
those conditions that by their nature are to be satisfied or waived at the
Closing) or at such other place, time and/or date as may be jointly designated
by Merck and Seagen for the Closing. (b) Closing Deliverables. (i) At the
Closing, Seagen will deliver to Merck: (1) a duly executed cross-receipt in form
and substance reasonably satisfactory to each party (the “Cross-Receipt”); (2) a
legal opinion of Seagen’s counsel dated as of the Closing Date, in the form of
Exhibit A hereto; and (3) a certificate of the secretary of Seagen dated as of
the Closing Date certifying that attached thereto is a true and complete copy of
all resolutions adopted by the Board authorizing the execution, delivery and
performance of this Agreement and the transactions contemplated hereby and that
all such resolutions are in full force and effect and are all the resolutions
adopted in connection with the transactions contemplated hereby as of the
Closing Date. (ii) At the Closing, Merck will deliver to Seagen a duly-executed
Cross-Receipt. Section 2. REPRESENTATIONS AND WARRANTIES OF SEAGEN Except as
otherwise specifically contemplated by this Agreement, Seagen hereby represents
and warrants to Merck that: 2.1 Private Placement. Neither Seagen nor any person
acting on its behalf, has, directly or indirectly, made any offers or sales of
any security or solicited any offers to buy any security, under any
circumstances that would require registration of the Shares under the Securities
Act. Subject to the accuracy of the representations made by Merck in Section 3,
the Shares will be issued and sold to Merck in compliance with applicable
exemptions from the registration and prospectus delivery requirements of the
Securities Act. 2.2 Organization and Qualification. Seagen and each of its
Subsidiaries have been duly organized or formed, as applicable, and are validly
existing and in good standing (where such concept is recognized under the laws
of the jurisdiction in which they are organized and formed) under the laws of
their respective jurisdictions of organization, with full corporate power and
authority to conduct their respective businesses as currently conducted. Seagen
and each of its Subsidiaries are duly qualified to do business and is in good
standing in every jurisdiction (where such concept is recognized) in which the
nature of the business conducted by them or property owned by them makes such
qualification necessary, except where the failure to be so qualified or in good
standing, as the case may be, would not reasonably be expected to have a
Material Adverse Effect. 2 [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3003.jpg]
2.3 Authorization; Enforcement. Seagen has all requisite corporate power and
authority to enter into and to perform its obligations under this Agreement, to
consummate the transactions contemplated hereby and to issue the Shares in
accordance with the terms hereof. The execution, delivery and performance of
this Agreement by Seagen and the consummation by it of the transactions
contemplated hereby (including the issuance of the Shares at the Closing in
accordance with the terms hereof) have been duly authorized by the Board and no
further consent or authorization of Seagen, the Board, or its stockholders is
required. This Agreement has been duly executed by Seagen and constitutes a
legal, valid and binding obligation of Seagen enforceable against Seagen in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, or moratorium or similar Laws affecting
creditors’ and contracting parties’ rights generally. 2.4 Issuance of Shares.
The Shares are duly authorized and, upon issuance in accordance with the terms
of this Agreement, will be validly issued, fully paid and non- assessable and
will not be subject to preemptive rights or other similar rights of stockholders
of Seagen. 2.5 SEC Documents, Financial Statements. (a) The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act. Seagen has delivered
or made available (by filing on the SEC's electronic data gathering and
retrieval system (EDGAR)) to Merck complete copies of its most recent Annual
Report on Form 10-K and its most recent Quarterly Report on Form 10-Q, and any
report on Form 8-K, in each case filed with the SEC after January 1, 2020 and
prior to the Execution Date (the “SEC Documents”). As of its date, each SEC
Document complied in all material respects with the requirements of the Exchange
Act, and other Laws applicable to it, and, as of its date, such SEC Documents
did not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in light of the circumstances under which they were made,
not misleading. (b) The consolidated financial statements, together with the
related notes and schedules, of Seagen included in the SEC Documents comply as
to form in all material respects with all applicable accounting requirements and
the published rules and regulations of the SEC and all other applicable rules
and regulations with respect thereto. Such consolidated financial statements,
together with the related notes and schedules, have been prepared in accordance
with GAAP applied on a consistent basis during the periods involved (except (i)
as may be otherwise indicated in such financial statements or the notes thereto
or (ii) in the case of unaudited interim statements, to the extent they may not
include footnotes or may be condensed or summary statements), and fairly present
in all material respects the financial condition of Seagen and its consolidated
subsidiaries as of the dates thereof and the results of operations and cash
flows for the periods then ended (subject, in the case of unaudited statements,
to normal year-end audit adjustments). (c) The Common Stock is listed on Nasdaq,
and Seagen has taken no action designed to, or which to its knowledge is likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock from Nasdaq. As 3 [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3004.jpg]
of the date of this Agreement, Seagen has not received any notification that,
and has no knowledge that, the SEC or Nasdaq is contemplating terminating such
registration or listing. 2.6 Internal Controls; Disclosure Controls and
Procedures. Seagen maintains, on its behalf and on behalf of its Subsidiaries,
internal control over financial reporting as defined in Rule 13a-15(f) under the
Exchange Act. Seagen maintains, on its behalf and on behalf of its Subsidiaries,
a system of disclosure controls and procedures (as defined in Rules 13a-15(e)
under the Exchange Act) that has been designed to ensure that information
required to be disclosed by Seagen in reports that it files or submits under the
Exchange Act is recorded, processed, summarized and reported within the time
periods specified in the SEC’s rules and forms, including controls and
procedures designed to ensure that such information is accumulated and
communicated to Seagen’s management as appropriate to allow timely decisions
regarding required disclosure. Each of the principal executive officer and the
principal financial officer of Seagen has made all certifications required by
Sections 302 and 906 of the Sarbanes-Oxley Act of 2002 with respect to all SEC
Documents. 2.7 Capitalization and Voting Rights (a) The authorized capital of
Seagen as of the Execution Date consists of: (i) 250,000,000 shares of Common
Stock of which, as of September 8, 2020, (x) 175,060,976 shares were issued and
outstanding, (y) 10,557,680 shares were reserved for future issuance pursuant to
Seagen’s equity incentive, long-term incentive and employee stock purchase plans
(collectively, the “SGEN Benefit Plans”), and (z) 11,095,160 shares were
issuable upon the exercise of stock options outstanding or issuable upon vesting
of restricted stock unit awards outstanding, and (ii) 5,000,000 shares of
Preferred Stock, of which no shares are issued and outstanding as of the date of
this Agreement. All of the issued and outstanding shares of Common Stock (A)
have been duly authorized and validly issued, (B) are fully paid and non-
assessable and (C) were issued in compliance in all material respects with all
applicable federal and state securities Laws and not in violation of any
preemptive rights. (b) All of the authorized shares of Common Stock are entitled
to one (1) vote per share. (c) Except as described or referred to in the SEC
Documents, as of September 13, 2020, there were not: (i) any outstanding equity
securities, options, warrants, rights (including conversion or preemptive
rights) or other agreements pursuant to which Seagen is or may become obligated
to issue, sell or repurchase any shares of its capital stock or any other
securities of Seagen or any of its Subsidiaries other than equity securities
that may have been granted or that Seagen is obligated to grant pursuant to the
SGEN Benefit Plans, which plans are described in the SEC Documents, or (ii) any
restrictions on the transfer of capital stock of Seagen other than pursuant to
federal or state securities Laws or as set forth in this Agreement. (d) Except
as described or referred to in the SEC Documents, Seagen is not a party to or
subject to any agreement or understanding relating to the voting of shares of
capital stock of Seagen or the giving of written consents by a stockholder or
director of Seagen. 2.8 No Conflicts; Government Consents and Permits. 4 [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3005.jpg]
(a) The execution, delivery and performance of this Agreement by Seagen and the
consummation by Seagen of the transactions contemplated hereby (including the
issuance of the Shares) will not (i) conflict with or result in a violation of
any provision of the charter or by-laws or similar organizational documents of
Seagen or any of its Subsidiaries, (ii) violate or conflict with, or result in a
breach of any provision of, or constitute a default under, any agreement,
indenture, or instrument to which Seagen or any of its Subsidiaries is a party,
or (iii) result in a violation of any Law (including United States federal and
state securities Laws and regulations and regulations of any self-regulatory
organizations) applicable to Seagen or any of its Subsidiaries, except in the
case of clauses (ii) and (iii) only, for such conflicts, breaches, defaults, and
violations as would not reasonably be expected to have a Material Adverse Effect
on Seagen or result in a liability for Merck. (b) Seagen is not required to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency or any regulatory or self-
regulatory agency or any other third party in order for it to execute, deliver
or perform any of its obligations under this Agreement in accordance with the
terms hereof, or to issue and sell the Shares in accordance with the terms
hereof other than such as have been made or obtained, and except for (i) any
post-closing filings required to be made under federal or state securities Laws,
(ii) any required filings or notifications regarding the issuance or listing of
additional shares with Nasdaq, and (iii) the applicable premerger notification
and waiting period requirements of the HSR Act, and such other Antitrust Law as
may be applicable to the Agreement. 2.9 Litigation. Except as set forth in the
SEC Documents, there is no action, suit, proceeding or investigation pending (of
which Seagen has received notice or otherwise has knowledge) or, to Seagen’s
knowledge, threatened, against Seagen or any of its Subsidiaries, except where
such action, suit, proceeding or investigation, as the case may be, would not
reasonably be expected to have a Material Adverse Effect. 2.10 Licenses and
Other Rights; Compliance with Laws. Seagen and its Subsidiaries have all
franchises, permits, licenses and other rights and privileges (“Permits”)
necessary to permit them to own their respective properties and to conduct their
respective businesses as presently conducted (including all such certificates,
authorizations and permits required by the FDA or any other federal, state or
foreign agencies or bodies engaged in the regulation of pharmaceuticals or
biologics) and are in compliance thereunder, except where the failure to so
possess such Permits or to be in compliance thereunder would not reasonably be
expected to have a Material Adverse Effect. To Seagen’s knowledge, neither
Seagen nor any of its Subsidiaries has taken any action that would interfere
with their ability to renew all such Permits, except where the failure to renew
such Permits would not reasonably be expected to have a Material Adverse Effect.
Seagen and each of its Subsidiaries is and has been in compliance with all Laws
applicable to its business, properties and assets, and to the approved products
sold by it, except where the failure to be in compliance would not reasonably be
expected to have a Material Adverse Effect. 5 [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3006.jpg]
2.11 Intellectual Property. (a) The Intellectual Property that is owned by
Seagen or its Subsidiaries is owned free from any liens or restrictions, except
for those liens or restrictions that would not reasonably be expected to have a
Material Adverse Effect. To Seagen’s knowledge, all of Seagen’s and its
Subsidiaries’ Intellectual Property Licenses that are material to Seagen and its
Subsidiaries, taken as a whole, are in full force and effect in accordance with
their terms, are free of any liens or restrictions except for those liens or
restrictions that would not reasonably be expected to have a Material Adverse
Effect, and to Seagen’s knowledge, neither Seagen nor its Subsidiaries, nor any
other party thereto, is in material breach of any such material Intellectual
Property License. To Seagen’s knowledge, no event has occurred that with notice
or lapse of time or both (i) would constitute a breach or default of any such
material Intellectual Property License or (ii) would result in the termination
thereof, or (iii) would cause or permit the acceleration or other change of any
right or obligation or the loss of any benefit thereunder by Seagen or its
Subsidiaries except (1) in the case of each of clauses (i) through (iii) as
would not reasonably be expected to have a Material Adverse Effect, or (2) as
set forth in any such Intellectual Property License. (b) Except as set forth in
the SEC Documents, to Seagen’s knowledge, there is no legal claim or demand of
any person or any proceeding that is pending or overtly threatened in writing,
(i) challenging the right of Seagen or any of its Subsidiaries in respect of any
Intellectual Property of Seagen or any of its Subsidiaries, or (ii) claiming
that any default exists under any Intellectual Property License, except, in the
case of clauses (i) and (ii) above, where any such claim, demand or proceeding
would not reasonably be expected to have a Material Adverse Effect. (c) Except
as set forth in the SEC Documents: (i) Seagen or one of its Subsidiaries owns,
free of any lien or encumbrance except for those liens or encumbrances that
would not reasonably be expected to have a Material Adverse Effect, or, to
Seagen’s knowledge, has a valid license, or an enforceable right to use, as it
is used or held for use, all U.S. and non- U.S. patents, trade secrets,
know-how, trademarks, service marks, copyrights, and other proprietary and
Intellectual Property rights, and all grants and applications with respect to
the foregoing (collectively, the “Proprietary Rights”) necessary for the conduct
of Seagen’s and its Subsidiaries’ respective businesses, except where the
failure to own or have any of the foregoing would not reasonably be expected to
have a Material Adverse Effect (such Proprietary Rights owned by or licensed to
Seagen collectively, the “Seagen Rights”); and (ii) to Seagen’s knowledge,
Seagen and its Subsidiaries have taken reasonable measures to protect the Seagen
Rights, consistent with prudent commercial practices in the biotechnology
industry, except where failure to take such measures would not reasonably be
expected to have a Material Adverse Effect. 2.12 Clinical Trials. Except as
would not reasonably be expected to have a Material Adverse Effect, the studies,
tests and clinical trials, conducted by or on behalf of Seagen or any of its
Subsidiaries that are described in the SEC Documents were and, if still pending,
are being, conducted in accordance with experimental protocols, procedures and
controls pursuant to, where applicable, accepted professional scientific
standards; the descriptions of the results of 6 [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3007.jpg]
such studies, tests and trials contained in the SEC Documents are accurate in
all material respects; and neither Seagen nor any of its Subsidiaries has
received any notices or correspondence from the FDA or any foreign, state or
local governmental body exercising comparable authority requiring the
termination, suspension or material modification of any studies, tests or
preclinical or clinical trials conducted by or on behalf of Seagen or any of its
Subsidiaries, which termination, suspension or material modification would
reasonably be expected to have a Material Adverse Effect. 2.13 Absence of
Certain Changes. (a) Except as disclosed in the SEC Documents filed prior to the
Execution Date, since December 31, 2019, no change or event has occurred, except
where such change or event has not had, and would not reasonably be expected to
have, a Material Adverse Effect on Seagen. (b) Except as set forth in the SEC
Documents filed prior to the Execution Date or as contemplated by this Agreement
or the Collaboration Agreements, since December 31, 2019, (i) Seagen has not
declared or paid any dividends, or authorized or made any distribution upon or
with respect to any class or series of its capital stock, and (ii) neither
Seagen nor any of its Subsidiaries has sold, exchanged or otherwise disposed of
any of its assets or rights that are material to Seagen and its Subsidiaries
taken as a whole. (c) Since December 31, 2019, neither Seagen nor any of its
Subsidiaries has admitted in writing its inability to pay its debts generally as
they become due, filed or consented to the filing against it of a petition in
bankruptcy or a petition to take advantage of any insolvency act, made an
assignment for the benefit of creditors, consented to the appointment of a
receiver for itself or for the whole or any substantial part of its property, or
had a petition in bankruptcy filed against it, been adjudicated a bankrupt, or
filed a petition or answer seeking reorganization or arrangement under the
federal bankruptcy Laws or any other Laws of the United States or any other
jurisdiction. 2.14 Not an Investment Company. Seagen is not, and after receipt
of the Purchase Price, will not be, an “investment company” as defined in the
Investment Company Act of 1940, as amended. 2.15 No Integration. Seagen has not,
directly or through any agent, sold, offered for sale, solicited offers to buy
or otherwise negotiated in respect of, any security (as defined in the
Securities Act) which is or will be integrated with the Shares sold pursuant to
this Agreement in a manner that would require the registration of the Shares
under the Securities Act. 2.16 Foreign Corrupt Practices. Neither Seagen nor any
Subsidiary of Seagen, nor to Seagen’s knowledge, any agent or other person
acting on behalf of Seagen, has (a) directly or indirectly, used any funds for
unlawful contributions, gifts, entertainment or other unlawful expenses related
to foreign or domestic political activity, (b) made any unlawful payment to
foreign or domestic government officials or employees or to any foreign or
domestic political parties or campaigns from corporate funds, (c) failed to
disclose fully any contribution made by Seagen or any of Seagen’s Subsidiaries
(or made by any person acting on its behalf of which 7 [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3008.jpg]
Seagen is aware) which is in violation of Law, or (d) violated in any material
respect any provision of the Foreign Corrupt Practices Act of 1977, as amended,
or any applicable non-U.S. anti-bribery Law. 2.17 Office of Foreign Assets
Control. Neither Seagen nor, to Seagen’s knowledge, any director, officer,
agent, employee or Affiliate of Seagen is currently subject to any U.S.
sanctions administered by the Office of Foreign Assets Control of the U.S.
Treasury Department. Section 3. REPRESENTATIONS AND WARRANTIES OF MERCK Except
as otherwise specifically contemplated by this Agreement, Merck hereby
represents and warrants to Seagen that: 3.1 Authorization; Enforcement. Merck
has the requisite corporate power and authority to enter into this Agreement and
to consummate the transactions contemplated hereby. Merck has taken all
necessary corporate action to authorize the execution, delivery and performance
of this Agreement. Upon the execution and delivery of this Agreement, this
Agreement will constitute a valid and binding obligation of Merck enforceable
against Merck in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar Laws affecting creditors’ and contracting parties’ rights generally. 3.2
No Conflicts; Government Consents and Permits. (a) The execution, delivery and
performance of this Agreement by Merck and the consummation by Merck of the
transactions contemplated hereby (including the purchase of the Shares) will not
(i) conflict with or result in a violation of any provision of Merck’s
Certificate of Incorporation or Bylaws, (ii) violate or conflict with, or result
in a breach of any provision of, or constitute a default under, any agreement,
indenture, or instrument to which Merck is a party, or (iii) result in a
violation of any Law (including United States federal and state securities Laws
and regulations and regulations of any self-regulatory organizations) applicable
to Merck, except in the case of clauses (ii) and (iii) only, for such conflicts,
breaches, defaults, and violations as would not reasonably be expected to have a
Material Adverse Effect on Merck or result in a liability for Seagen. (b) Merck
is not required to obtain any consent, authorization or order of, or make any
filing or registration with, any court or governmental agency or any regulatory
or self- regulatory agency in order for it to execute, deliver or perform any of
its obligations under this Agreement in accordance with the terms hereof, or to
purchase the Shares in accordance with the terms hereof other than such as have
been made or obtained and except for the applicable premerger notification and
waiting period requirements of the HSR Act, and such other Antitrust Law as may
be applicable to the Agreement. 3.3 Investment Purpose. Merck is purchasing the
Shares for its own account and not with a present view toward the public
distribution thereof and has no arrangement or understanding with any other
persons regarding the distribution of such Shares except as would not result in
a violation of the Securities Act. Merck will not, directly or indirectly,
offer, sell, 8 [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3009.jpg]
pledge, transfer or otherwise dispose of (or solicit any offers to buy, purchase
or otherwise acquire or take a pledge of) any of the Shares except in accordance
with the Securities Act and to the extent permitted by Section 5.1. 3.4 Reliance
on Exemptions. Merck understands that Seagen intends for the Shares to be
offered and sold to it in reliance upon specific exemptions from the
registration requirements of United States federal and state securities Laws and
that Seagen is relying upon the truth and accuracy of, and Merck’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of Merck set forth herein in order to determine the availability
of such exemptions and the eligibility of Merck to acquire the Shares. 3.5
Accredited Investor; Access to Information. Merck is an “accredited investor” as
defined in Regulation D under the Securities Act and is knowledgeable,
sophisticated and experienced in making, and is qualified to make decisions with
respect to investments in shares presenting an investment decision like that
involved in the purchase of the Shares. Merck has been furnished with materials
relating to the offer and sale of the Shares, that have been requested by Merck,
including the SEC Documents, and Merck has had the opportunity to review the SEC
Documents. Merck has been afforded the opportunity to ask questions of Seagen.
Neither such inquiries nor any other investigation conducted by or on behalf of
Merck or its representatives or counsel will modify, amend or affect Merck's
right to rely on the truth, accuracy and completeness of the SEC Documents and
Seagen’s representations and warranties contained in this Agreement. 3.6
Restricted Securities. Merck understands that the Shares will be characterized
as “restricted securities” under the U.S. federal securities Laws inasmuch as
they are being acquired from Seagen in a private placement under Section 4(a)(2)
of the Securities Act and that under such Laws and applicable regulations such
Shares may be resold without registration under the Securities Act only in
certain limited circumstances. 3.7 Governmental Review. Merck understands that
no United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the Shares
or an investment therein. Section 4. VOTING AGREEMENT. 4.1 Voting Agreement. (a)
Merck agrees that at any meeting of stockholders of Seagen or any adjournment or
postponement thereof, except as permitted by Section 4.1(b) below with respect
to Extraordinary Matters, Merck shall (i) after receiving proper notice of any
such meeting of stockholders of Seagen (or, if no notice is required or such
notice is properly waived, after notice from Seagen is given), be present, in
person or by proxy, as a holder of Shares at all such meetings and be counted
for the purposes of determining the presence of a quorum at such meetings and
(ii) vote (in person or by proxy, as applicable) all Shares as to which Merck
has beneficial ownership or as to which Merck otherwise exercises voting or
dispositive authority in accordance with the recommendations of the Board with
respect to any proposal to be voted upon at such meeting. 9 [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3010.jpg]
(b) Extraordinary Matters. Merck may vote with respect to any or all of the
voting securities of Seagen as to which it is entitled to vote or execute a
written consent, as it may determine in its sole discretion, with respect to the
following matters, if presented to Seagen’s stockholders for approval (each such
matter being an “Extraordinary Matter”): (i) any transaction which would result
in a Change of Control of Seagen; (ii) the payment of any dividends to any class
of stockholders of Seagen; and (iii) any liquidation or dissolution of Seagen.
(c) No Revocation. The voting agreements contained in this Section 4 are coupled
with an interest and may not be revoked prior to their expiration in accordance
with Section 4.1(d). (d) Expiration. The agreements contained in this Section 4
will expire (i) in part, solely with respect to any Shares sold by Merck to the
public or otherwise a non-Affiliate of Merck upon the execution of the sale of
such Shares, and (ii) as a whole on the date that Merck, together with its
Affiliates, beneficially owns less than 1% of the outstanding Common Stock. For
the avoidance of doubt, the agreements contained in this Section 4 shall not
limit Merck’s ability to transfer or resell any Shares, provided that (A) such
transfers or resales are effected in accordance with Section 5.1 or Section
9.10, as applicable, and (B) as a condition to any transfer or resale to an
Affiliate of Merck, such Affiliate shall expressly agree to assume Merck’s
obligations under this Section 4. Section 5. TRANSFER OR RESALE, LEGENDS AND
RULE 144 REPORTING. 5.1 Transfer or Resale. Merck understands and agrees that:
(a) the Shares have not been and are not being registered under the Securities
Act or any applicable state securities Laws and, consequently, Merck may have to
bear the risk of owning the Shares for an indefinite period of time because the
Shares may not be transferred unless (i) the resale of the Shares is registered
pursuant to an effective registration statement under the Securities Act; (ii)
Merck has delivered to Seagen an opinion of counsel (in form, substance and
scope customary for opinions of counsel in comparable transactions) to the
effect that the Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration; or (iii) the Shares are sold or
transferred pursuant to Rule 144; and (b) any sale of the Shares made in
reliance on Rule 144 may be made only in accordance with the terms of Rule 144
and, if Rule 144 is not applicable, any resale of the Shares under circumstances
in which the seller (or the person through whom the sale is made) may be deemed
to be an underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder. 10 [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3011.jpg]
5.2 Legend. Merck understands the Shares will bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the Shares): THE SHARES EVIDENCED HEREBY HAVE NOT BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS. THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN EFFECT WITH RESPECT
TO THE SECURITIES UNDER SUCH ACT OR APPLICABLE STATE SECURITIES LAWS OR A
CERTIFICATE AND/OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED. 5.3 Legend Removal. The Shares shall not be
required to bear the legend set forth in Section 5.2 (i) after the sale of such
Shares pursuant to an effective registration statement under the Securities Act
covering the resale of such Shares, (ii) following any sale of such Shares
pursuant to Rule 144 or (iii) if such Shares are eligible for sale under Rule
144 without the need to satisfy the current public information requirement under
Rule 144 and without volume or manner-of-sale restrictions. Seagen agrees that
following such time as the legend is no longer required under this Section 5.3,
no later than two (2) Business Days following the delivery by Merck to Seagen of
all of (i) an instrument, whether certificated or uncertificated, representing
the Shares issued with a restrictive legend, (ii) a written request addressed to
Seagen that such restrictive legend be removed, and (iii) customary broker and
representation letters in form and substance reasonably satisfactory to Seagen,
Seagen will deliver or cause to be delivered to Merck an instrument,
certificated or uncertificated as directed by Merck, representing such Shares
that is free from such restrictive legend; provided, however, that each party
will be responsible for any fees it incurs in connection with such request and
removal. 5.4 Rule 144 Reporting. With a view to making available to Merck the
benefits of certain rules and regulations of the SEC which may permit the sale
of the Shares to the public without registration, Seagen agrees to use its
commercially reasonable efforts to make and keep current public information with
respect to Seagen available, as those terms are understood and defined in Rule
144, at all times during the period commencing on the Execution Date and ending
on the one-year anniversary of the Closing Date. Section 6. CONDITIONS TO
CLOSING 6.1 Conditions to Obligations of Seagen. Seagen’s obligation to complete
the purchase and sale of the Shares and deliver the Shares to Merck is subject
to the fulfillment or waiver of the following conditions at or prior to the
Closing: (a) Receipt of Funds. Seagen will have received immediately available
funds in the full amount of the Purchase Price for the Shares being purchased
hereunder. (b) Absence of Litigation. No proceeding challenging this Agreement
or the transactions contemplated hereby, or seeking to prohibit, alter, prevent
or materially delay the Closing, will have been instituted or be pending before
any Governmental Authority. 11 [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3012.jpg]
(c) No Governmental Prohibition; HSR Clearance. The sale of the Shares by Seagen
and the purchase of the Shares by Merck will not be prohibited by any applicable
Law at the time of Closing. Each of the HSR Conditions shall have been
satisfied. (d) Closing Deliverables. All closing deliverables as required under
Section 1.3(b) shall have been delivered by Merck to Seagen. 6.2 Conditions to
Merck’s Obligations at the Closing. Merck’s obligation to complete the purchase
and sale of the Shares is subject to the fulfillment or waiver of the following
conditions at or prior to the Closing: (a) Absence of Litigation. No proceeding
challenging this Agreement or the transactions contemplated hereby, or seeking
to prohibit, alter, prevent or materially delay the Closing, will have been
instituted or be pending before any Governmental Authority. (b) No Governmental
Prohibition; HSR Clearance. The sale of the Shares by Seagen, and the purchase
of the Shares by Merck will not be prohibited by any applicable Law at the time
of Closing. Each of the HSR Conditions shall have been satisfied. (c) Closing
Deliverables. All closing deliverables as required under Section 1.3(b) shall
have been delivered by Seagen to Merck. Section 7. TERMINATION. 7.1 Ability to
Terminate. This Agreement may be terminated: (a) at any time by mutual written
consent of Seagen and Merck; or (b) by either Seagen or Merck, upon written
notice to the other, if the Antitrust Clearance Date has not occurred on or
before November 20, 2020. 7.2 Effect of Termination. In the event of the
termination of this Agreement pursuant to Section 7.1, (a) this Agreement
(except for this Section 7.2, Section 9.1 and Sections 9.3 through 9.15, and any
definitions set forth in this Agreement and used in such Sections) shall
forthwith become void and have no effect, without any liability on the part of
any party hereto or its Affiliates, and (b) all filings, applications and other
submissions made pursuant to this Agreement, to the extent practicable, shall be
withdrawn from the agency or other person to which they were made or
appropriately amended to reflect the termination of the transactions
contemplated hereby; provided, however, that nothing contained in this Section
7.2 shall relieve any party from liability for fraud or any intentional or
willful breach of this Agreement. Section 8. DEMAND REGISTRATION RIGHTS. 8.1
Demand Registrations. At any time beginning on the date that is eighteen (18)
months after the Closing Date, Merck will have the right, subject to Section 8.5
below, to request registration of its Registrable Securities (which may, at
Merck’s request, be shelf registrations pursuant to Rule 415 promulgated under
the Securities Act), which request or requests will 12 [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3013.jpg]
specify the number of Registrable Securities intended to be transferred and the
intended method of distribution of such Registrable Securities. Upon receipt of
such request, and subject to Merck’s compliance with Section 8.3 hereof, Seagen
will use its commercially reasonable efforts to promptly, but in no event later
than [ * ] following receipt of such request ([ * ] days following the receipt
of such request if Seagen is not then eligible to register for resale the
Registrable Securities on Form S-3), effect the registration under the
Securities Act of the Registrable Securities so requested to be registered;
provided, however, that Seagen will not be required to prepare and file (x) more
than [ * ] registration statements hereunder nor (y) more than one registration
statement within any [ * ], in each case, at the request of Merck pursuant to
this Section 8.1. Notwithstanding the foregoing, Seagen may delay the filing or
effectiveness of any registration of Registrable Securities pursuant to this
Section 8.1 or suspend the use of any registration statement (and Merck hereby
agrees not to offer or sell any Registrable Securities pursuant to such
registration statement) for a period of not more than [ * ] if (i) Seagen
reasonably believes that there is or may be in existence material nonpublic
information or events involving Seagen, the failure of which to be disclosed in
the prospectus included in the registration statement could result in a
Violation, (ii) all reports required to be filed by Seagen pursuant to the
Exchange Act have not been filed by the required date (without regard to any
extension), (iii) if Seagen furnishes Merck a certificate signed by the
principal executive officer of Seagen stating that in the good faith judgment of
the Board, the filing or use of any registration statement covering Registrable
Securities would be seriously detrimental to Seagen or its stockholders at such
time and that the Board concludes, as a result, that it is in the best interests
of Seagen and its stockholders to delay the filing or effectiveness of any
registration of Registrable Securities pursuant to this Section 8.1 or suspend
the use of any registration statement at such time, provided, however, that
Seagen may not delay the filing or effectiveness of any registration of
Registrable Securities or suspend the use of any registration statement pursuant
to this clause (iii) for a period of more than [ * ] calendar days, or (iv) the
consummation of any business combination by Seagen has occurred or is probable
for purposes of Rule 3-05 or Article 11 of Regulation S-X promulgated by the SEC
or any similar successor rule. If Seagen will exercise its right to delay the
filing or effectiveness or suspend the use of a registration hereunder, the
applicable time period during which the registration statement is to remain
effective will be extended by a period of time equal to the duration of the
suspension period. If so directed by Seagen, Merck will (i) not offer to sell
any Registrable Securities pursuant to the registration statement during the
period in which the delay or suspension is in effect after receiving notice of
such delay or suspension; and (ii) use its commercially reasonable efforts to
deliver to Seagen (at Seagen’s expense) all copies, other than permanent file
copies then in Seagen’s possession, of the prospectus relating to such
Registrable Securities current at the time of receipt of such notice. Seagen
will use its commercially reasonable efforts to maintain the continuous
effectiveness of the registration statement for up to [ * ] following the
effective date of such registration statement or, if earlier, until the date on
which (i) all of the Registrable Securities included in such registration
statement have actually been sold or (ii) Merck, together with its Affiliates,
no longer beneficially owns more than [ * ]. 8.2 Registration Expenses. Seagen
will pay all Registration Expenses incurred in connection with each registration
of Registrable Securities pursuant to this Section 8. [ * ] to the [ * ] in
connection with each [ * ]. 13 [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3014.jpg]
8.3 Certain Conditions. It will be a condition of Merck’s rights hereunder to
have Registrable Securities owned by it registered that: (i) Merck will
reasonably cooperate with Seagen by supplying information and executing
documents relating to Merck or the securities of Seagen owned by Merck in
connection with such registration; and (ii) Merck will enter into such
undertakings and take such other actions relating to the conduct of the proposed
offering that Seagen may request as being necessary to ensure compliance with
federal and state securities laws and the securities laws of any applicable
jurisdiction and the rules or other requirements of the applicable exchange. In
the event of any registration under the Securities Act of any Registrable
Securities pursuant to this Section 8, Seagen will indemnify and hold harmless
Merck, each of its directors, its officers, and its equity holders against such
losses, claims, damages or liabilities (including reimbursement for reasonable
and documented legal and other expenses) to which Merck or any such director,
officer or equity holder may become subject under the Securities Act, the
Exchange Act or other federal or state law, insofar as such losses, claims,
damages or liabilities arise out of or are based upon a Violation; provided,
however, that the indemnity agreement contained in this Section 8.3 will not
apply to amounts paid in settlement of any such loss, claim, damage, liability
or action if such settlement is effected without Seagen’s consent, which consent
will not be unreasonably withheld, nor will Seagen be liable in any such case
for any such loss, claim, damage, liability or action to the extent that it
arises out of or is based upon a Violation that occurs in reliance upon and in
conformity with written information furnished expressly for use in connection
with such registration by any of such indemnified parties; and provided, further
that Merck will indemnify and hold harmless Seagen, each of its directors, its
officers, and each person, if any, who controls Seagen within the meaning of the
Securities Act, and any underwriter, and any other third party, as applicable,
selling securities under such registration statement, against such losses,
claims, damages or liabilities (including reimbursement for reasonable and
documented legal and other expenses) to which Seagen or any such director,
officer, controlling person, underwriter or other third party who may become
subject under the Securities Act, the Exchange Act or other federal or state
law, insofar as such losses, claims, damages or liabilities arise out of or are
based upon a Merck Violation, in each case, to the extent (and only to the
extent) that such Merck Violation occurs in reliance upon and in conformity with
written information furnished expressly for use in connection with such
registration by any of such indemnifying parties, provided, however, that the
indemnity agreement contained in this Section 8.3 will not apply to amounts paid
in settlement of any such loss, claim, damage, liability or action if such
settlement is effected without Merck’s consent, which consent will not be
unreasonably withheld; provided, further, that in no event shall the obligations
of Merck in this Section 8.3 exceed the net proceeds received by it from the
sale of its Registrable Securities related to the matter in which losses or
damages are sought. 8.4 Assignment of Registration Rights. Merck’s right to
request registration of its Registrable Securities as set forth in Section 8.1
above may be assigned to one or more Affiliates of Merck as provided in Section
9.10, in each case so long as Merck is not relieved of any liability or
obligations under this Section 8. 8.5 Termination of Registration Rights.
Merck’s right to request registration of its Registrable Securities as set forth
in Section 8.1 above shall terminate automatically on the date 14 [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3015.jpg]
that is five (5) years following the Closing Date or, if earlier, once Merck,
together with its Affiliates, no longer beneficially owns more than [ * ] of the
Shares. Section 9. GOVERNING LAW; MISCELLANEOUS. 9.1 Governing Law;
Jurisdiction. This Agreement will be governed by and interpreted in accordance
with the laws of the State of Delaware without regard to the principles of
conflict of laws that would require the application of the substantive Laws of
another jurisdiction. 9.2 HSR Clearance. (a) Subject to the terms and conditions
of this Agreement, each of Merck and Seagen will use its reasonable best efforts
to take, or cause to be taken, all actions and to do, or cause to be done, all
things necessary, proper or advisable under applicable Law to consummate the
acquisition of the Shares as soon as practicable after the Execution Date,
including taking all steps as may be necessary, subject to the limitations in
this Section 9.2, to obtain all applicable waiting period expirations or
terminations, consents, clearances, waivers, licenses, registrations, permits,
authorizations, orders and approvals. In furtherance and not in limitation of
the foregoing, each of Merck and Seagen agrees to (i) file or cause to be filed
with the FTC and the DOJ any notifications required to be filed under the HSR
Act no later than seven (7) Business Days after the Execution Date (unless
otherwise mutually agreed to by the parties), and (ii) use reasonable best
efforts to obtain as promptly as practicable the termination or expiration of
any waiting period under the HSR Act, including by filing as soon as practicable
and advisable any supplemental or additional information which may reasonably be
requested by the FTC or the DOJ or any other Governmental Authority in
connection with applicable Antitrust Law; provided that the obligations in this
Section 9.2 shall not require Seagen or Merck or any of its Affiliates to (x)
sell, divest (including through a license or a reversion of licensed or assigned
rights), hold separate, transfer or dispose of, or commit to any behavioral
remedy with respect to, any assets, operations, rights, product lines,
businesses or interest therein of Seagen or Merck or any of their Affiliates (or
consent to any of the foregoing actions); or (y) litigate or otherwise formally
oppose any determination (whether judicial or administrative in nature) by a
Governmental Authority seeking to impose any of the restrictions referenced in
clause (x). Merck shall be responsible for the payment of filing fees payable
under the HSR Act and any other applicable Antitrust Law. (b) Each of Merck and
Seagen shall use reasonable best efforts to provide or cause to be provided
promptly all assistance and cooperation to allow Merck and Seagen to prepare and
submit any filings or submissions under the HSR Act, including providing to
Merck and Seagen, as applicable, any information that it may require for the
purpose of any filing, notification, application or request for further
information made in respect of any such filing. (c) Each of Merck and Seagen
shall, in connection with the transactions contemplated hereby, and the
obtaining of all waiting period expirations or terminations, consents,
clearances, waivers, licenses, orders, registrations, approvals, permits and
authorizations under the HSR Act or any other applicable Antitrust Law, with
respect to actions taken on or after the date of this Agreement, without
limitation: (i) promptly notify the other of, 15 [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3016.jpg]
and if in writing, furnish the other with copies of (or, in the case of oral
communications, advise the other of) any material communications from or with
any Governmental Authority, including the FTC and the DOJ, with respect to the
Agreement, (ii) cooperate in all respects and consult with each other in
connection with any filing or submission and in connection with any
investigation or other inquiry, (iii) permit the other to review and discuss in
advance, and consider in good faith the view of the other in connection with,
any proposed written or oral communication with any Governmental Authority, (iv)
not participate in any substantive meeting or have any substantive communication
with any Governmental Authority unless it has given the other party a reasonable
opportunity to consult with it in advance and, to the extent permitted by such
Governmental Authority, gives the other the opportunity to attend and
participate therein, (v) furnish the other party’s outside legal counsel with
copies of all supplemental filings and substantive communications between it and
any such Governmental Authority with respect to the Agreement; provided that
neither party will be required to provide the other party with its board of
directors or internal committee materials; and any materials subject to this
Section 9.2(c) may be restricted to outside counsel and may be redacted or
withheld as necessary (A) to comply with contractual arrangements, (B) to
address good faith legal privilege concerns and (C) to comply with applicable
Law, (vi) furnish the other party’s outside legal counsel with such necessary
information and reasonable assistance as the other party’s outside legal counsel
may reasonably request in connection with its preparation of necessary
submissions of information to any such Governmental Authority, and (vii) use
reasonable best efforts to respond as soon as practicable to reasonable requests
for information by any Governmental Authority. Neither Merck nor Seagen shall
commit to or agree with any Governmental Authority to stay, toll, or extend any
applicable waiting period under the HSR Act or other applicable Antitrust Law,
or pull and refile under the HSR Act, without the prior written consent of the
other. 9.3 Survival. (a) Notwithstanding any investigation made by or on behalf
of Seagen or Merck prior to, on or after the Closing, the representations and
warranties contained in this Agreement (including the exhibits and schedules
hereto) and any certificate delivered hereunder shall survive the Closing and
shall terminate on the second anniversary of the Closing Date. (b) The covenants
of the parties hereto shall survive until fully performed and discharged, unless
otherwise expressly provided herein. 9.4 Counterparts; Electronic Signatures.
This Agreement may be executed and delivered (including by facsimile
transmission or PDF or any other electronically transmitted signatures such as
via DocuSign) in two counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument. 9.5
Headings. The headings of this Agreement are for convenience of reference only,
are not part of this Agreement and do not affect its interpretation. 9.6 Rules
of Construction. (a) For purposes of this Agreement, whenever the context
requires: the singular number shall include the plural, and vice versa; the
masculine gender shall include the 16 [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3017.jpg]
feminine and neuter genders; the feminine gender shall include the masculine and
neuter genders; and the neuter gender shall include the masculine and feminine
genders. (b) As used in this Agreement, (i) the words “include” and “including,”
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words “without limitation”, (ii)
the words “hereby,” “herein,” “hereunder” and “hereto” shall be deemed to refer
to this Agreement in its entirety and not to any specific section of this
Agreement and (iii) “or” has the inclusive meaning represented by the phrase
“and/or”. (c) Except as otherwise indicated, all references in this Agreement to
“Sections” and “Appendix” are intended to refer to Sections of this Agreement,
as appropriate, and Appendix 1 to this Agreement. (d) As used in this Agreement,
the term “days” means calendar days unless otherwise specified. When calculating
the period of time before which, within which or following which any act is to
be done or step taken pursuant to this Agreement, the date that is the reference
date in calculating such period shall be excluded. If the last day of such
period is a non-Business Day, the period in question shall end on the next
succeeding Business Day. (e) Unless otherwise indicated, all monetary amounts
herein are in United States dollars. 9.7 Severability. If any provision of this
Agreement should be held invalid, illegal or unenforceable in any jurisdiction,
the parties will negotiate in good faith a valid, legal and enforceable
substitute provision that most nearly reflects the original intent of the
parties and all other provisions hereof will remain in full force and effect in
such jurisdiction and will be liberally construed in order to carry out the
intentions of the parties hereto as nearly as may be possible. Such invalidity,
illegality or unenforceability will not affect the validity, legality or
enforceability of such provision in any other jurisdiction. 9.8 Entire
Agreement; Amendments. This Agreement (including any schedules and appendices
hereto and any certificates delivered hereunder) constitute the entire agreement
between the parties hereto with respect to the subject matter hereof. There are
no restrictions, promises, warranties or undertakings, other than those set
forth or referred to herein or therein. This Agreement supersedes all prior
agreements and understandings between the parties hereto with respect to the
subject matter hereof. No provision of this Agreement may be waived or amended
other than by an instrument in writing signed by the party to be charged with
enforcement. Any amendment or waiver effected in accordance with this Section
9.8 will be binding upon Merck and Seagen. 9.9 Notices. All notices required or
permitted hereunder will be in writing and will be deemed effectively given: (a)
upon personal delivery to the party to be notified, (b) when sent by confirmed
email if sent during normal business hours of the recipient, if not, then on the
next Business Day, or (c) one Business Day after deposit with a nationally
recognized overnight courier, specifying next day delivery, with written
verification of receipt. The addresses for such communications are: 17 [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3018.jpg]
If to Seagen, addressed to: Seattle Genetics, Inc. 21823 30th Drive S.E.
Bothell, WA 98021 Attention: Chief Executive Officer E-mail: [ * ] with copies
to: Seattle Genetics, Inc. 21823 30th Drive S.E. Bothell, WA 98021 Attention:
General Counsel E-mail: [ * ] Cooley LLP 101 California Street, 5th Floor San
Francisco, CA 94111-5800 Attention: Chadwick L. Mills E-mail: [ * ] If to Merck,
addressed to: Merck Sharp & Dohme Corp. 2000 Galloping Hill Road Kenilworth, NJ
07033-1310 Attention: Office of Secretary Email: [ * ] With a copy to: Merck
Sharp & Dohme Corp. 2000 Galloping Hill Road Mail Stop K-1-4161 Kenilworth, NJ
07033 Attention: SVP, Corporate Development 9.10 Successors and Assigns. This
Agreement is binding upon and inures to the benefit of the parties and their
successors and assigns. Seagen will not assign this Agreement or any rights or
obligations hereunder without the prior written consent of Merck, and Merck will
not assign this Agreement or any rights or obligations hereunder without the
prior written consent of Seagen; provided, however, that Merck may assign this
Agreement together with all of the Shares it then owns (subject to Section
4.1(d) and Section 8.4) to any Affiliate of Merck and any such assignee may
assign the Agreement together with all of the Shares it then owns (subject to
Section 4.1(d) and Section 8.4) to Merck or any other Affiliate of Merck, in any
such case, without such consent, provided that the assignee agrees to assume
Merck’s obligations under Section 4 and Section 8 of this Agreement. 9.11 Third
Party Beneficiaries. This Agreement is intended for the benefit of the parties
hereto, their respective permitted successors and assigns, and is not for the
benefit of, nor may any provision hereof be enforced by, any other person. 18 [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3019.jpg]
9.12 Further Assurances. Each party will do and perform, or cause to be done and
performed, all such further acts and things, and will execute and deliver all
other agreements, certificates, instruments and documents, as the other party
may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby. 9.13 No Strict Construction. The language used in this Agreement is
deemed to be the language chosen by the parties to express their mutual intent,
and no rules of strict construction will be applied against a party. 9.14
Equitable Relief. Seagen recognizes that, if it fails to perform or discharge
any of its obligations under this Agreement, any remedy at will not be
prohibited by any applicable Law at the time of Closing may prove to be
inadequate relief to Merck. Seagen therefore agrees that Merck is entitled to
seek temporary and permanent injunctive relief or specific performance in any
such case. Merck also recognizes that, if it fails to perform or discharge any
of its obligations under this Agreement, any remedy at will not be prohibited by
any applicable Law at the time of Closing may prove to be inadequate relief to
Seagen. Merck therefore agrees that Seagen is entitled to seek temporary and
permanent injunctive relief or specific performance in any such case. 9.15
Expenses. Seagen and Merck are each liable for, and will pay, their own expenses
incurred in connection with the negotiation, preparation, execution and delivery
of this Agreement, including attorneys’ and consultants’ fees and expenses.
[Remainder of page intentionally left blank.] 19 [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3020.jpg]
IN WITNESS WHEREOF, Merck and Seagen have caused this Agreement to be duly
executed as of the date first above written. MERCK SHARP & DOHME CORP. By: /s/
Robert M. Davis Name: Robert M. Davis Its: Executive Vice President, Global
Services, and Chief Financial Officer, Merck & Co., Inc. and Authorized Officer,
Merck Sharp & Dohme Corp. SEATTLE GENETICS, INC. By: /s/ Clay B. Siegall Name:
Clay B. Siegall, Ph.D. Its: President and Chief Executive Officer [Signature
page to Stock Purchase Agreement] 20 [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3021.jpg]
APPENDIX 1 DEFINED TERMS “Affiliate” of an entity means any corporation, firm,
partnership or other entity that directly or indirectly through one or more
intermediaries controls, is controlled by or is under common control with it. An
entity will be deemed to control another entity if it (i) owns, directly or
indirectly, at least 50% of the outstanding voting securities or capital stock
(or such lesser percentage that is the maximum allowed to be owned by a foreign
corporation in a particular jurisdiction) of such other entity, or has other
comparable ownership interest with respect to any entity other than a
corporation; or (ii) has the power, whether pursuant to contract, ownership of
securities or otherwise, to direct the management and policies of the entity.
“Antitrust Clearance Date” means the date on which all of the HSR Conditions
have been met. “Antitrust Law” means the HSR Act, the Sherman Antitrust Act, as
amended, the Clayton Act, as amended, the Federal Trade Commission Act, as
amended, and any other applicable Law designed to prohibit, restrict or regulate
actions or transactions having the purpose or effect of monopolization,
restraint of trade or harm to competition. “Board” means the board of directors
of Seagen. “Business Day” means a day Monday through Friday on which banks are
generally open for business in the State of Washington. “Change of Control”
means, with respect to a party, any (i) direct or indirect acquisition or
license of all or substantially all of the assets of such party, (ii) direct or
indirect acquisition by a person, or group of persons acting in concert, of 50%
or more of the voting equity interests of a party, (iii) tender offer or
exchange offer that results in any person, or group of persons acting in
concert, beneficially owning 50% or more of the voting equity interests of a
party, or (iv) merger, consolidation, other business combination or similar
transaction involving a party, pursuant to which any person owns all or
substantially all of the consolidated assets, net revenues or net income of a
party, taken as a whole, or which results in the holders of the voting equity
interests of a party immediately prior to such merger, consolidation, business
combination or similar transaction ceasing to hold 50% or more of the combined
voting power of the surviving, purchasing or continuing entity immediately after
such merger, consolidation, other business combination or similar transaction.
“Closing Date” means the date on which the Closing actually occurs.
“Collaboration Agreements” means (i) that certain License and Collaboration
Agreement, dated as of September 13, 2020, by and between Seagen and Merck (the
“Liv Agreement”) and (ii) that certain License and Co-Development Agreement,
dated as of September 13, 2020, by and between Seagen and Merck and Company,
Incorporated. “Common Stock” means shares of Seagen’s common stock, par value
$0.001 per share. 21 [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3022.jpg]
“DOJ” means the U.S. Department of Justice. “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and the rules and regulations of the SEC
thereunder. “FDA” means the U.S. Food and Drug Administration or any successor
entity. “FTC” means the U.S. Federal Trade Commission. “GAAP” means generally
accepted accounting principles in the United States of America as applied by
Seagen. “Governmental Authority” means any Federal, state, provincial, local,
municipal, foreign or other governmental or quasi-governmental authority,
including any arbitrator and applicable securities exchanges, or any department,
minister, agency, commission, commissioner, board, subdivision, bureau, agency,
instrumentality, court or other tribunal of any of the foregoing. “HSR Act”
means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended. “HSR
Conditions” means that: (a) the waiting period (and any extensions thereof,
including any timing agreements entered into with a Governmental Authority under
which the parties agree not to close the transaction) under the HSR Act shall
have expired or earlier been terminated; (b) no judicial or administrative
proceeding opposing consummation of all or any part of this Agreement shall be
pending; and (c) no Law, order or injunction (whether temporary, preliminary or
permanent) prohibiting consummation of the transactions contemplated by this
Agreement or any material portion hereof shall be in effect. “Intellectual
Property” shall mean trademarks, trade names, trade dress, service marks,
copyrights, and similar rights (including registrations and applications to
register or renew the registration of any of the foregoing), patents and patent
applications, trade secrets, and any other similar intellectual property rights.
“Intellectual Property License” shall mean any license, permit, authorization,
approval, contract or consent granted, issued by or with any person relating to
the use of Intellectual Property. “Law” means any federal, state, local or
foreign constitution, treaty, law, statute, ordinance, rule, regulation,
interpretation, directive, policy, order, writ, decree, injunction, judgment,
stay or restraining order of any Governmental Authority, the terms of any
permit, and any other ruling or decision of, agreement with or by, or any other
requirement of, any Governmental Authority. “Material Adverse Effect” means any
change, effect or circumstance, individually or in the aggregate, (a) that is [
* ] materially adverse to [ * ], or (b) that materially impairs [ * ]; provided,
however, that, none of the following (alone or when aggregated any other
effects), shall be deemed to be a Material Adverse Effect, and none of the
following (alone or when aggregated with any other effects), shall be taken into
account for purposes of clause (a) above: (A) (1) general market, economic or
political conditions or (2) conditions ([ * ], in each case, including 22 [ * ]
= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3023.jpg]
any [ * ], solely to the extent that [ * ]; (B) the execution, delivery or
performance of this Agreement, the Collaboration Agreements and the transactions
contemplated hereby and thereby; or (C) (1) [ * ] changes resulting from [ * ];
(2) any [ * ], with respect to [ * ]; (3) [ * ] relating to [ * ]; or (4)
changes in the [ * ], in and of themselves. “Merck Violation” means (i) any
untrue statement or alleged untrue statement of a material fact contained in
such registration statement or incorporated by reference therein, including any
preliminary prospectus or final prospectus contained therein or any amendments
or supplements thereto, (ii) the omission or alleged omission to state therein a
material fact required to be stated therein, or necessary to make the statements
therein not misleading, or (iii) any violation or alleged violation by Merck of
the Securities Act, the Exchange Act, any state securities law or any rule or
regulation promulgated under the Securities Act, the Exchange Act or any state
securities law in connection with the offering covered by such registration
statement. “Nasdaq” means The Nasdaq Stock Market. “Preferred Stock” means
shares of Seagen’s preferred stock, par value $0.001 per share. “Registrable
Securities” means the Shares (including any Common Stock that may be issued or
distributed in respect thereof by way of dividend or split or other
distribution, recapitalization or reclassification); provided, however, that the
Shares shall cease to be Registrable Securities upon the sale to the public
either pursuant to a registration statement under the Securities Act or under
Rule 144 (in which case, only such Shares sold shall cease to be Registrable
Securities). “Registration Expenses” means any and all expenses incurred by
Seagen in complying with the provisions of Section 8, including (i) all SEC and
stock exchange or financial regulatory authority registration and filing fees,
(ii) all fees and expenses of complying with securities or blue sky laws, (iii)
all printing, messenger and delivery expenses, (iv) all fees and expenses
incurred in connection with the listing of the Registrable Securities on any
securities exchange, and (v) the fees and disbursements of counsel for Seagen
and of its independent public accountants. “Rule 144” means Rule 144 promulgated
by the SEC pursuant to the Securities Act, as such Rule may be amended from time
to time, or any similar rule or regulation hereafter adopted by the SEC having
substantially the same effect as such Rule. “SEC” means the United States
Securities and Exchange Commission or any successor entity. “Securities Act”
means the Securities Act of 1933, as amended, and the rules and regulations of
the SEC thereunder. “Selling Expenses” means all (i) underwriting discounts,
commissions, or fees of underwriters, selling brokers, dealer managers or
similar securities industry professionals applicable to an offering involving
Registrable Securities registered pursuant to Section 8 and (ii) fees and
expenses of any legal counsel, accountants and any other advisors of Merck. 23 [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3024.jpg]
“Subsidiaries” means those subsidiaries of Seagen listed in Exhibit 21.1 to
Seagen’s Annual Report on Form 10-K for the year ended December 31, 2019.
“Violation” means (i) any untrue statement or alleged untrue statement of a
material fact contained in such registration statement or incorporated by
reference therein, including any preliminary prospectus or final prospectus
contained therein or any amendments or supplements thereto, (ii) the omission or
alleged omission to state therein a material fact required to be stated therein,
or necessary to make the statements therein not misleading, or (iii) any
violation or alleged violation by Seagen of the Securities Act, the Exchange
Act, any state securities law or any rule or regulation promulgated under the
Securities Act, the Exchange Act or any state securities law in connection with
the offering covered by such registration statement. 24 [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3025.jpg]
EXHIBIT A [●], 2020 Merck Sharp & Dohme Corp. 2000 Galloping Hill Road
Kenilworth, NJ 07033-1310 Re: Seattle Genetics, Inc. Ladies and Gentlemen: We
have acted as counsel for Seattle Genetics, Inc., a Delaware corporation (the
“Company”), in connection with the sale of 5,000,000 shares of common stock, par
value $0.001 per share (the “Common Stock”), of the Company (the “Shares”)
pursuant to that certain Stock Purchase Agreement, dated as of September 13,
2020 (the “Purchase Agreement”), by and between the Company and Merck Sharp &
Dohme Corp., a New Jersey corporation (the “Purchaser”). We are rendering this
opinion to you pursuant to Section 1.3(b)(i)(2) of the Purchase Agreement.
Capitalized terms used but not defined herein have the meanings given to them in
the Purchase Agreement. In connection with this opinion, we have examined and
relied upon the representations and warranties as to factual matters contained
in and made pursuant to the Purchase Agreement by the various parties and
originals or copies, certified to our satisfaction, of such records, documents,
certificates, opinions, memoranda and other instruments as in our judgment are
necessary or appropriate to enable us to render the opinion expressed below. As
to certain factual matters, we have relied upon a certificate of an officer of
the Company and have not independently verified such matters. In rendering this
opinion, we have assumed, without investigation: (a) the authenticity of all
documents submitted to us as originals; (b) the conformity to originals of all
documents submitted to us as copies; (c) the accuracy, completeness and
authenticity of certificates of public officials; (d) the due authorization,
execution and delivery of all documents (except the due authorization, execution
and delivery by the Company of the Purchase Agreement); (e) the authenticity of
all signatures; (f) that all individuals executing and delivering documents had
the legal capacity to so execute and deliver; (g) that the Purchase Agreement is
a valid and binding obligation, enforceable in accordance with its terms against
all parties thereto other than the Company; (h) that there are no extrinsic
agreements or understandings among the parties to the Purchase Agreement or to
the Reviewed Agreements (as defined below) that would modify or interpret the
terms of any such agreements or the respective rights or obligations of the
parties thereunder; (i) the valid existence, good standing in the jurisdiction
of organization and the corporate or similar power to enter into, and perform
the Purchase Agreement in accordance with its terms, of each party to the
Purchase Agreement (except that such assumption is not made as to the Company);
and (j) compliance by the Purchaser with any state or federal laws applicable to
the transactions contemplated by the Purchaser because of the nature of the
Purchaser’s business. [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3026.jpg]
Our opinion is expressed only with respect to the federal laws of the United
States of America, the laws of the State of Washington and the General
Corporation Law of the State of Delaware (the “DGCL”). We note that the parties
to the Purchase Agreement have designated the laws of the State of Delaware as
the laws governing the Purchase Agreement. Our opinion below is premised upon
the result that would obtain if a Washington court were to apply the internal
laws of the State of Washington (notwithstanding the designation of the laws of
the State of Delaware) to the interpretation and enforcement of the Purchase
Agreement. We express no opinion as to whether the laws of any particular
jurisdiction apply, and no opinion to the extent that the laws of any
jurisdiction other than those identified above are applicable to the subject
matter hereof. The opinion set forth in this letter is based on the customary
practice of lawyers who regularly give, and lawyers who regularly advise opinion
recipients regarding, opinions of the kind involved, including customary
practice as described in bar association reports. In rendering the opinion
below, we are opining only with respect to the specific legal issues expressly
set forth in the numbered paragraphs below, and we render no opinion, whether by
implication, inference or otherwise, as to any other matter or matters. We
express no opinion with respect to compliance with antifraud laws, rules or
regulations relating to securities or the offer and sale thereof; without
limiting the generality of the foregoing, we express no opinion as to (a) the
accuracy and completeness of the information provided by the Company or its
representatives to the Purchaser in connection with the offer and sale of the
Shares pursuant to the Purchase Agreement or (b) the past, present or future
fair market value of any securities. We express no opinion with respect to
compliance with fiduciary duties by the Company’s Board of Directors (“Board”)
or stockholders or compliance with safe harbors for disinterested Board or
stockholder approvals; further, we express no opinion as to whether, and have
assumed that, the Purchase Agreement and the transactions contemplated thereby
were fair as to the Company within the meaning of Section 144 of the DGCL and
all material facts as to the interests of the Company’s officers and directors
in the Purchase Agreement and the transactions contemplated thereby have been
disclosed to the Board as may be required to comply with any applicable safe
harbor for disinterested Board approvals. We are not rendering any opinion or
assurance as to: (i) any statute, rule, regulation, ordinance, decree or
decisional law relating to antitrust, banking, the environment, land use,
pensions, employee benefits, tax, fraudulent transfer, fraudulent conveyance,
usury, bankruptcy, insolvency, antiterrorism, money laundering, mail fraud, wire
fraud, or other criminal activities, patents, copyrights, trademarks and other
intellectual property, health and safety, labor and employment, national and
local emergencies, or criminal and civil forfeiture, laws governing the legality
of investments for regulated entities, (ii) Regulations T, U or X of the Board
of Governors of the Federal Reserve System, (iii) the International Investment
and Trade in Services Survey Act or the implementing regulations thereof, (iv)
the Defense Production Act of 1950, as amended, (vi) the Foreign Investment Risk
Review Modernization Act of 2018, including all implementing regulations
thereof, (vi) any law, rule or regulation relating to pharmaceutical products or
(vii) local law. Furthermore, we express no opinion with respect to state
securities or blue sky laws; the Investment Company Act of 1940, as amended (the
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3027.jpg]
“Investment Company Act”), except to the extent specifically set forth in
paragraph 7 below); or laws that place limitations on corporate distributions.
With regard to our opinion in paragraph 1 below with respect to the valid
existence and good standing of the Company and the Company’s qualification to do
business as a foreign corporation, we have relied solely upon certificates of
the Secretaries of State of the indicated jurisdictions as of a recent date.
With regard to our opinion in paragraph 3 below concerning defaults under and
any breaches of any agreement identified on Schedule A hereto (the “Reviewed
Agreements”), we have relied solely upon (i) inquiries of officers of the
Company and (ii) an examination of the Reviewed Agreements in the form provided
to us by the Company. We have made no further investigation. Further, with
regard to our opinion in paragraph 3 below concerning Reviewed Agreements, we
express no opinion as to (a) financial covenants or similar provisions therein
requiring financial calculations or determinations to ascertain compliance, (b)
provisions therein relating to the occurrence of a “material adverse event” or
words of similar import, (c) provisions therein requiring comparisons between
the relative rights of the parties thereto with the rights of the Purchaser
based upon factual determinations or requiring other factual determinations or
the knowledge of facts or other information that are not specifically set forth
therein, or (d) any statement or writing that may constitute parol evidence
bearing on interpretation or construction of the Reviewed Agreements. We have
assumed that the Reviewed Agreements are enforceable in accordance with their
terms and that the Reviewed Agreements would be interpreted in accordance with
their plain meaning. With regard to our opinion in paragraphs 3, 4 and 9 below,
we have assumed (i) the Purchaser is (a) a “qualified institutional buyer”
within the meaning of Rule 144A under the Securities Act of 1933, as amended
(the “Securities Act”) or (b) an institutional “accredited investor” within the
meaning of Rule 501 or Regulation D under the Securities Act that is (1) a
sophisticated investor, experienced in investing in private equity transactions
and capable of evaluating investment risks independently, both in general and
with regard to all transactions and investment strategies involving a security
or securities and (2) has exercised independent judgment in evaluating its
participation in the purchase of the Shares; (ii) that the Company has a
pre-existing, substantive relationship with the Purchaser that predates the
commencement of the offering of the Shares; (iii) the accuracy of the
representations and warranties of the Company and the Purchaser contained in the
Purchase Agreement and the compliance by the Company and the Purchaser with the
covenants contained in the Purchase Agreement; and (iv) that the Company, any
person acting on behalf of the Company, has not offered or sold the Shares by
any form of “general solicitation or general advertising” within the meaning
contemplated by Rule 502(c) of Regulation D promulgated under the Securities
Act, including but not limited to in any manner involving a public offering
within the meaning of Section 4(a)(2) of the Securities Act with respect to the
offer and sale of the Shares. Moreover, our opinion in paragraphs 3, 4 and 9
below addresses the offer and sale of the Shares without regard to any offers or
sales of other securities occurring prior to or subsequent to the date hereof.
With regard to our opinion in paragraph 7 below, we have based our opinion, to
the extent we consider appropriate, on Rule 3a-8 under the Investment Company
Act, and a [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3028.jpg]
certificate executed by an officer of the Company as to compliance with the
requirements of Rule 3a-8. We have conducted no further investigation. Our
opinion is subject to the following additional qualifications and limitations:
(a) Our opinion is subject to, and may be limited by, (1) applicable bankruptcy,
reorganization, insolvency, moratorium, fraudulent conveyance, debtor and
creditor, and similar laws which relate to or affect creditors’ rights
generally, and (2) general principles of equity (including, without limitation,
concepts of materiality, reasonableness, good faith and fair dealing) regardless
of whether considered in a proceeding in equity or at law; (b) Our opinion is
subject to the qualification that (1) the enforceability of provisions for
indemnification or limitations on liability may be limited by applicable law and
by public policy considerations, and (2) the availability of specific
performance, an injunction or other equitable remedies is subject to the
discretion of the court before which the request is brought; and (c) We express
no opinion with respect to any provision of the Purchase Agreement that: (1)
relates to the subject matter jurisdiction of any federal court of the United
States of America to adjudicate any controversy relating to the Purchase
Agreement; (2) contains a waiver of an inconvenient forum; (3) provides for
liquidated damages, buy-in damages, default interest, late charges, monetary
penalties, prepayment or make- whole payments or other economic remedies; (4)
relates to advance waivers of claims, defenses, rights granted by law, notice,
opportunity for hearing, evidentiary requirements, statutes of limitations,
trial by jury, or procedural rights; (5) restricts non-written modifications and
waivers; (6) provides for the payment of legal and other professional fees where
such payment is contrary to law or public policy; (7) relates to exclusivity,
election or accumulation of rights or remedies or would permit the exercise of
remedies without consideration of the materiality of the breach by the Company
and the consequence of the breach to the party seeking enforcement; (8)
authorizes or validates conclusive or discretionary determinations; (9) provides
that provisions of the Purchase Agreement are severable to the extent an
essential part of the agreed exchange is determined to be invalid and
unenforceable; (10) provides that a party’s waiver of any breach of any
provision of the Purchase Agreement is not to be construed as a waiver by such
party of any prior breach of such provision or of any other provision of the
Purchase Agreement; (11) provides any party the right to accelerate obligations
or exercise remedies without notice; (12) provides for a right or remedy that
may be held to be arbitrary or unconscionable, a penalty or otherwise in
violation of public policy; (13) relates to choice of law, choice of forum,
consent to jurisdiction (both as to personal jurisdiction and subject matter [ *
] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3029.jpg]
jurisdiction) or service of process; (14) requires arbitration; (15) provides
for a covenant not to compete; (16) relates to the voting of the Company’s
capital stock; or (17) specifies provisions that must be waived in writing, to
the extent that an oral agreement or implied agreement by trade practice or
course of conduct has been created that modifies such provision. On the basis of
the foregoing, in reliance thereon and with the qualifications set forth herein,
we are of the opinion that: 1. The Company is a validly existing corporation and
in good standing under the laws of the State of Delaware and is qualified to do
business as a foreign corporation in the State of Washington. 2. The Company has
the corporate power to own or lease, as the case may be, to operate its
properties and conduct its business as described in the Company’s Annual Report
on Form 10-K for the year ended December 31, 2019 and to execute, deliver and
perform its obligations under the Purchase Agreement. 3. The execution and
delivery of the Purchase Agreement by the Company and the issuance and sale of
the Shares pursuant to the Purchase Agreement do not (a) constitute a default
under or a breach of any Reviewed Agreement, (b) violate any provision of the
certificate of incorporation or bylaws of the Company, or (c) violate the DGCL
or any U.S. federal or Washington state statute, law, rule or regulation that in
our experience is typically applicable to transactions of the nature
contemplated by the Purchase Agreement, in each case of (a) and (c) to the
extent the violation of which would materially and adversely affect the Company
and its subsidiaries, taken as a whole. 4. All consents, approvals,
authorizations, or orders of, and filings, registrations, and qualifications
with any U.S. federal or Washington state regulatory authority or governmental
body required for the issuance of the Shares has been made or obtained, other
than (a) filings required to be made under U.S. federal or state “blue sky” laws
that may be made properly after the issuance of the Shares or (b) as provided in
Section 9.2 of the Purchase Agreement. 5. The Purchase Agreement has been duly
authorized, executed and delivered by the Company and constitutes a valid and
binding agreement of the Company enforceable against the Company in accordance
with its terms. 6. The Company is not, and, after giving effect to the issue and
sale of the Shares, will not be, required to be registered as an “investment
company” under the Investment Company Act. 7. The Shares have been duly
authorized and upon issuance and delivery against payment therefore in
accordance with the terms of the Purchase Agreement, will be validly issued,
fully paid and nonassessable. 8. The holders of outstanding shares of capital
stock of the Company are not entitled to preemptive rights, rights of first
refusal, rights of first offer or other similar rights to [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3030.jpg]
subscribe for the Shares arising under the DGCL, the certificate of
incorporation or bylaws of the Company or any Reviewed Agreement. 9. The offer
and sale of the Shares pursuant to the Purchase Agreement are exempt from the
registration requirements of Section 5 of the Securities Act. This opinion is
furnished only to you in your capacity as the Purchaser of the Shares under the
Purchase Agreement and is solely for your benefit in connection with the
transactions referenced in the first paragraph of this letter. This opinion may
not be relied upon by you for any other purpose, or furnished to, assigned to,
quoted to, or relied upon by any other person, firm or other entity for any
purpose (including any person, firm or other entity that acquires Shares from
you) without our prior written consent, which may be granted or withheld in our
sole discretion. This opinion is limited to the matters expressly set forth in
this letter, and no opinion has been implied, or may be inferred, beyond the
matters expressly stated. This opinion speaks only as to law and facts in effect
or existing as of the date hereof and we undertake no obligation or
responsibility to update or supplement this opinion to reflect any facts or
circumstances that may hereafter come to our attention or any changes in any law
that may hereafter occur. Very truly yours, Cooley LLP By: [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 
[exhibit10210q2020q3031.jpg]
SCHEDULE A REVIEWED AGREEMENTS Investor Rights Agreement dated July 8, 2003
among Seattle Genetics, Inc. and certain of its stockholders. Registration
Rights Agreement, dated September 10, 2015, by and between Seattle Genetics,
Inc. and the persons listed on Schedule A attached thereto. Lease Agreement
dated December 1, 2000 between Seattle Genetics, Inc. and WCM 132-302, LLC.
First Amendment to Lease dated May 28, 2003 between Seattle Genetics, Inc. and
B&N 141- 302, LLC. Second Amendment to Lease dated July 1, 2008 between Seattle
Genetics, Inc. and B&N 141- 302, LLC. Third Amendment to Lease dated May 9, 2011
between Seattle Genetics, Inc. and B&N 141- 302, LLC. Fourth Amendment to Lease
dated October 24, 2017 between Seattle Genetics, Inc. and SNH Medical Office
Properties Trust, as successor in interest to B&N 141-302, LLC. Office Lease
dated May 9, 2011 between Seattle Genetics, Inc. and WCM Highlands II, LLC.
First Amendment to Office Lease dated October 24, 2017 between Seattle Genetics,
Inc. and SNH Medical Office Properties Trust, as successor in interest to WCM
Highlands II, LLC. [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED.



--------------------------------------------------------------------------------



 